Citation Nr: 1456482	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a pulmonary disability, including as due to exposure to asbestos.

3.  Entitlement to an initial compensable rating for a surgical scar, status post right knee patella tendon surgery (right knee scar). 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to April 2006 and retired from the United States Navy.

This case comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee.  The September 2010 rating decision granted service connection for a right knee scar that was assigned an initial noncompensable rating, effective April 27, 2010.  The June 2011 decision, in pertinent part, denied service connection for hypertension and bronchitis disabilities.

In October 2013, the Veteran testified during a hearing at the RO before the Board.  A transcript of the hearing is of record.

The Board is mindful that a claim should be broadly construed and, thus, the Veteran's claim for a pulmonary disorder has been recharacterized to encompass diagnoses beyond bronchitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The issue of entitlement to service connection for a pulmonary disorder, including as due to exposure to asbestos, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, current hypertension had its onset during his active military service.

2.  Resolving all doubt in the Veteran's favor, since April 27, 2010, his right knee scar results in pain manifested by numbness with subjective complaints of itching.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an initial 10 percent rating, but not higher, for a right knee scar are met since April 27, 2010.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7800-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Given that this decision grants the claim for service connection for hypertension on appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order as to this issue.

The appeal as to the increased rating claim for the right knee scar arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the increased rating claim.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of his Virtual VA electronic file does not reveal any additional VA or non-VA treatment records not already considered by the AOJ in the increased rating claim on appeal. 

In August 2010, the Veteran underwent VA examination regarding his right knee scar, and the examination report is of record.  The August 2010 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales, from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2014).

The Board finds the duties to notify and assist have been met.



II. Factual Background and Analysis

A. Service Connection for Hypertension

Contentions

The Veteran contends that he was treated for hypertension in service and started taking prescribed medication for high blood pressure in approximately 2002 or 2003.  See Board hearing transcript at page 9 and July 29, 2011 notice of disagreement.  He testified that he continued to take blood pressure medication and his dosage fluctuated depending on the current status of his blood pressure.  See Board hearing transcript at page 10.  

Laws and Regulations

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  

Certain chronic diseases, such as cardiovascular-renal disease, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This is also a direct service connection theory of entitlement.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Here, the record shows a current diagnosis of hypertension during the appeal period.  See March 17, 2009 Tinker Air Force Base (TAFB) treatment record, reflecting that the Veteran had essential hypertension; November 2010 VA examination report, indicating that he had high blood pressure, and likely had hypertension; and March 29, 2011 TAFB record, reflecting that he had systemic hypertension.

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury. 

The Veteran reported during his October 2013 Board hearing that his initial hypertension problems began while he was on active duty and that he took prescribed medication for high blood pressure.  

An August 20, 2003 service treatment shows that the Veteran was diagnosed with idiopathic cardiomyopathy and took Ramipril, a medication used to treat high blood pressure and congestive heart failure.  See Dorland's Illustrated Medical Dictionary, 30th ed., 2003, p. 1567.  According to a June 22, 2005 record, his blood pressure reading was 128/84, and Lisinopril, a similar medication, was prescribed.  Id. at 1058.  On December 1, 2005, the Veteran's blood pressure reading was 108/72, his prescribed dose of Lisinopril was decreased, and he was screened and provided with information for hypertension counselling.

On a Report of Medical History completed in February 2006, prior to retirement, the Veteran checked yes to having high or low blood pressure.  High blood pressure was not noted on examination at that time.

The Veteran is competent to report in-service hypertension problems.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 133, 1337 (Fed. Cir. 2006).  In light of the fact that the December 1, 2005 service treatment record shows that his blood pressure reading was 108/72, his prescribed dose of Lisinopril was decreased, and he was screened and provided with information for hypertension counselling, and that he testified to in-service treatment for hypertension, the Board concludes that his reports are also credible and his hypertension in service is conceded.  38 U.S.C.A. § 5107(b).

In view of the totality of the evidence, including the Veteran's documented taking of prescribed medications for high blood pressure (and congestive heart failure) in service and being provided with information regarding hypertension counseling, his current hypertension disorder, and that there has been a continuity of symptomatology since service, and his credible statements, Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that his hypertension had its onset during his period of active service.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.  

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a current hypertension disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  

B. Compensable Rating for Right Knee Scar

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Nevertheless, where the question for consideration is propriety of the initial evaluation "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. at 49. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

In the September 2010 rating decision, the RO assigned an initial noncompensable evaluation for the Veteran's right knee scar disability under Diagnostic Code 7805.



Rating Criteria

Under Diagnostic Code 7804, one or two scars that are unstable or painful are awarded a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Three or four scars warrant a 20 percent disability rating, and five or more scars that are unstable or painful warrant a 30 percent disability rating.  Id.

For scars (including linear scars) and other effects of scars, Diagnostic Code 7805 directs to evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Facts and Analysis

The available VA and non-VA medical records do not discuss complaints regarding the Veteran's right knee scar.

In August 2010, the Veteran underwent VA examination.  The examiner noted the Veteran's history of right knee surgery in 2003 and that he had a linear scar on the right anterior knee from his patella tendon surgery.  It was a scar that was 11.0 centimeters (cm.) by .3 cm.  On examination, the superficial scar was not painful and there were no signs of skin breakdown, inflammation, edema, keloid formation, or limitation of motion.  The scar did not limit the Veteran's function.  The diagnosis included status post patella tendon surgery with residuals of a scar of the right knee.  

A January 2011 treatment record from Tinker Air Force Base includes the Veteran's complaints of right knee problems.  He reported that his scar felt like it was itching at times.  

During his October 2013 Board hearing, however, the Veteran testified that his scar itched and he experienced loss of sensation on it.  See Board hearing transcript at page 7.  He explained that his scar felt as if it was asleep.  Id. at 8 

The Board has considered the Veteran's oral and written statements regarding his right knee scar disability.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss numbness and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. at 465.  The Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Board finds that the numbness reported by the Veteran is similar to, and commensurate with, pain and, resolving all reasonable doubt in his favor, finds that a 10 percent rating is warranted for the Veteran's right knee scar.  38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7804 (2014).  A higher rating under Diagnostic Code 7804 is not warranted because the Veteran does not have three or more painful or unstable scars.  Additionally, note 2 under Diagnostic Code 7804 does not apply as the Veteran's scar is not unstable.  He has not asserted, and treatment records do not indicate, that there is frequent loss of covering of skin over the scar.

Diagnostic Code 7805 provides that any disabling effect not considered in a rating provided under Diagnostic Codes 7800-04 should be rated under an appropriate diagnostic code.  Here, the Board finds that the numbness reported by the Veteran is not a separate disabling effect, but is a description of the manifestation of his pain.  The Veteran has not described, and treatment records do not reveal, any other disabling effects of his scar.  An additional rating under Diagnostic Code 7805 is not warranted. 38 C.F.R. § 4.118. There is no evidence suggesting that staged ratings are appropriate in this case as the Veteran's scar has not resulted in anything more than numbness and itching at any point during the appeal period.

Resolving all doubt in the Veteran's favor, the Board finds that his right knee scar warrants an initial 10 percent rating since April 27, 2010.  38 C.F.R. §§ 4.118, Diagnostic Codes 7804, 7805.  There is no basis for any higher evaluation.  Id.  

The Board has also considered whether the Veteran's right knee scar disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected right knee scar disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's scar disability includes mild scar numbness.  The rating schedule contemplates these symptoms.  Diagnostic Code 7805 allows for evaluation of other disabling effects, that are not present in this case, and the Veteran's symptoms, numbness and itching, are compensated under Diagnostic Code 7804.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

The evidence does not show marked interference with employment or frequent hospitalization as a result of the Veteran's scar disability that would warrant consideration of referral for an extraschedular rating. 

Because there are no manifestations of the Veteran's disability that are outside the rating criteria, referral for extraschedular rating is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified that he a non-working, single parent.  See Board hearing transcript at page 3.  The record, however, does not show, and he has not asserted, that he is unemployable due to his service-connected right knee scar.  Consideration of entitlement to a TDIU under Rice is therefore not warranted.  Id.

Finally, in view of the holding in Fenderson and, based upon the record, the Board finds that at no time, since the Veteran filed his current claim for service connection, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

Service connection for hypertension is granted.

An initial 10 percent rating, but not higher, is granted for a right knee surgical scar from April 27, 2010, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for a pulmonary disorder, claimed as bronchitis, including as due to exposure to asbestos.  Service personnel records show that he worked as an Asbestos Identification and Analysis Technician.  The AOJ conceded his exposure to asbestos.  See April 24, 2012 statement of the case, at page 24.  The Board has no reason to doubt this conclusion.

During his October 2013 Board hearing, the Veteran testified that he currently experienced wheezing, cough, and shortness of breath.  See Board hearing transcript at page 3.  A physician at Oklahoma University diagnosed him with bronchitis.  Id. at 5.  His medical treatment was provided at Tinker Air Force Base.  Id. at 11.  Efforts should be made to obtain records of the Veteran's treatment at TAFB since March 2011.

Service treatment records indicate that the Veteran was treated for an upper respiratory infection on February 5, 2000.  On the Report of Medical History completed in February 2006, the Veteran checked yes to having shortness of breath.  A pulmonary disorder was not noted on examination at that time.

Post service medical records from Oklahoma University Medical Center, dated on March 6, 2010, indicate that the Veteran was diagnosed with bronchitis.  When seen at TAFB on March 29, 2011, the Veteran's medical problems included chest pain or discomfort.  He smoked one-half pack of cigarettes a day and was trying to quit.  A lung disability was not diagnosed.  

In light of the Veteran's exposure to asbestos in service, and his respiratory complaints and treatment since 2006, he should be afforded a VA examination to assess the nature and etiology of any pulmonary disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83 .

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete authorization for VA to obtain all medical records regarding his treatment at Tinker Air Force Base since March 2011.  If the appellant fails to provide necessary authorization, inform him that he can submit the evidence himself.  If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

2.  After completing the above, schedule the Veteran for a VA examination by a qualified physician to determine the etiology of any current pulmonary disorder found to be present.  The examiner should review the entire claims file, including any relevant records in an electronic format.  The examiner should respond to the following:

a.  Does the Veteran have a current pulmonary disease or disability, including bronchitis, asbestosis, or another disability (i.e. has such a condition been present at any time since April 2010)?  

b.  If so, is the current pulmonary disease or disability at least as likely as not (probability of 50 percent or more) caused by or aggravated by a disease or injury in active service, including the Veteran's conceded exposure to asbestos? 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  The absence of evidence of treatment for a pulmonary disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  All opinions and conclusions must be supported by reasons.

3.  Readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


